Quilliax, J.
1. The plaintiff alleged in paragraph 15 of the petition that, at the time she was injured, she was 35 years of age, with a life expectancy of thirty-one years, according to Carlisle’s Mortality Tables. The defendant specially demurred to this allegation on the ground that the life expectancy was immaterial and irrelevant, because there was no allegation that the plaintiff had been permanently incapacitated from working. There was an allegation that the plaintiff would suffer pain and suffering for the remainder of her life. Under authority of Georgia Automatic Gas Co. v. Fowler, 77 Ga. App. 675 (4) (49 S. E. 2d 550), the allegation demurred to is not subject to the criticism made of it.
2. All other demurrers in this case are' controlled by Goodrum v. Jenkins, ante.

Judgment affirmed.